Citation Nr: 0124003	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from March 1978 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The decision denied service connection for a 
right shoulder disorder, a vision disorder and a dental 
disorder.

The Board notes that the initial rating decision also denied 
service connection for bilateral hearing loss.  However, the 
RO issued another rating decision in June 2000 granting 
service connection for bilateral hearing loss rated as 
noncompensably disabling.  The veteran has not filed a notice 
of disagreement to that decision.  Therefore, the issue is 
not before the Board on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. Law. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of the enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (a) (West Supp. 
2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The law is applicable to the veteran's claim for entitlement 
to service connection for a right shoulder disorder, a vision 
disorder, and a dental disorder.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist veterans in the development of their claims.  
First the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial if the Board were 
to proceed to a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992).  Therefore, for 
these reasons, a remand is required.

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.

The veteran's service medical records contain notes regarding 
his shoulder, eyes and teeth.  According to the veteran's 
service medical records, he first began to complain of right 
shoulder pain in March 1999.  From March to May of 1991 the 
veteran was treated several times for conjunctivitis.  The 
May 1991 note indicated that the veteran was still 
experiencing blurry vision and the treatments were not 
helping.  At the veteran's retirement examination in April 
1999, he reported that he continued to experience right 
shoulder pain and he had been diagnosed with gingivitis.  His 
dental examination indicated several missing teeth and 
partial dentures.  The veteran's service medical records 
contain several re-enlistment examinations.  Previous exams 
conducted in November 1981 and July 1985 indicate that his 
dental problems were worsening in service.  The Board notes 
that the veteran filed his claim in August 1999, two months 
after separation from service.  His retirement examination 
was conducted four months prior to the filing of his claim.  
The veteran has presented evidence of a current disability 
and the possibility of service connection.  Therefore, under 
the VCAA, he must be afforded appropriate VA examinations.  
38 U.S.C.A. § 5103A (d) (West Supp. 2001); 66 Fed. Reg. 
45620, 45631 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159 (c).  He has been afforded a general 
medical examination and a vision examination, but has not yet 
had an orthopedic examination or a dental examination.

The veteran stated in his Form 9, Appeal to the Board, that 
his initial VA examinations were scheduled over a two-day 
period.  He indicated that he could not take two days off of 
work and would prefer his appointments take place on the same 
day.  He stated that he requested a schedule change and was 
told no.  The statement of the case (SOC) notes that the 
veteran failed to report for those examinations.  The records 
of the unkept appointments in the file indicate a variety of 
reasons that the examinations did not take place.  Several of 
the notations indicate that the veteran informed the clinic 
that he could not get the time off from work to attend the 
appointments.

The veteran also stated, in his Form 9, that the VA did 
schedule his appointments all in one day.  However, he 
indicated that, due to the busy clinics, he had to wait for 
his scheduled appointments.  Consequently, he missed his 
later appointments because his earlier appointments ran over 
the scheduled time.  He states that he was at the clinic from 
7 AM to close on April 14, 2000 and was still unable to make 
it to his orthopedic examination.  In light of the foregoing 
circumstances, the Board concludes that additional efforts to 
provide the veteran with orthopedic and dental examinations 
are required.

In addition, the veteran's claims for service connection for 
a right shoulder disorder, a vision disorder and a dental 
disorder were originally denied by the RO as not being well 
grounded.  As noted above, the VCAA has eliminated the 
concept of the well-grounded claim.  Therefore, the original 
claims need to be readjudicated on their merits.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
shoulder disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
medical examiner should offer an opinion 
as to whether any current right shoulder 
disorder is related to disorders noted in 
the service medical records.

3.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current dental 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The medical 
examiner should offer an opinion as to 
whether any current dental disorder is 
related to disorders noted in the service 
medical records.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




